DETAILED ACTION
Election/Restrictions
	The election of species mailed on 6/3/2019 has been vacated in light of the indication of generic allowable subject matter.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

On line 22 of claim 1, “an animal” has been amended to --the animal--.
On line 17 of claim 32, “a carrier” has been amended to --the carrier--.
On line 23 of claim 32, “an animal” has been amended to --the animal--.
On line 1 of claim 37, “applicator” has been amended to --kit--.
On line 1 of claim 38, “applicator” has been amended to --kit--.
Reasons for Allowance
Claims 1-5, 18-20 and 24-39 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant incorporated previously indicated allowable subject matter into claim 32.  Claim 1 was also amended with a similar limitation (NOTE: the vial is not positively recited in claim 1 as it is in claim 32).  The examiner found the arguments presented by the applicant on 5/3/2021 persuasive in distinguishing the claimed limitations over the cited art. Specifically (concerning Snedden), the argument starting on the last paragraph of page 
*NOTE: the examiner’s amendments above cure obvious minor informalities.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE J STIGELL/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        
THEODORE J. STIGELL
Primary Examiner
Art Unit 3783